Citation Nr: 1003403	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-01 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




REMAND

The Veteran had active military service from March 1971 to 
March 1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from November 2004 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  In December 2008, the 
Board reopened a previously denied claim and remanded for 
additional development.

In a July 2009 statement, the Veteran made the point that a 
hearing was needed to clarify several points, especially his 
duties as a medical specialist during military service.  In 
an October 2009 statement, the Veteran and his representative 
indicated that the Veteran wanted a hearing before a member 
of the Board sitting at the RO, but the Veteran's 
representative later indicated that a videoconference hearing 
was desired.

The Veteran has a right to provide hearing testimony on 
appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2009).  In accordance with his request, the 
Veteran must be provided an opportunity to present testimony 
before the Board.  See 38 C.F.R. § 20.700(e) (2009).  

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and 
clarify whether he desires a hearing 
before a member of the Board sitting at 
the RO or a videoconference hearing with 
a member of the Board.  Schedule the 
Veteran for the requested hearing.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

